Title: To George Washington from William Heath, 28 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West Point Novr 28th 1780
                        
                        In Obedience to your orders of the 26th instant I have ordered the new York Regiments to move to the east side
                            of Hudsons river and Hutt adjoining to the New Hampshire regiments, with one regiment near Robinsons Mills. The New York
                            Regiments have just finished their Hutts; at the place I mentioned to your Excellency in mine of the 20th Ulto. Some of
                            the Officers apprehend that it might not occur to your mind that those Troops were already hutted, that if it had possibly
                            you would not have ordered them to another place to build new Hutts; This circumstance and another which is a matter of
                            delicacy with me viz.—that the Hutts built by the York regiments will probably be occupied, if they remove, by some of the
                            Massachusetts regiments, constrain me to represent the case fully to your Excellency. The Troops are under marching
                            orders, & will act conformable to your pleasure the moment it is Known. I think under these circumstances your
                            Excellency will excuse, my making this representation for the reasons I have hinted. I have the honor to be with the
                            greatest respect Your Excellencys Most Obedient Servant 
                        
                            W. Heath
                        
                    